A preponderance of the evidence supports Family Court’s finding that it is in the child’s best interests to terminate respondent’s parental rights and free the child for adoption (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The evidence at the dispositional hearing shows that while respondent had made progress since her release from prison in October 2008 and had been compliant with services for several months, she thereafter failed to complete a drug treatment program, failed to visit the child for two months, and was incarcerated in September 2009 for a parole violation. By contrast, the child was doing well in the home of her foster mother, who wished to adopt her. Accordingly, a suspended judgment was not warranted (see e.g. Matter of Jessica Victoria S., 47 AD3d 428 [2008]; Matter of Savannah V., 38 AD3d 354, 355 [2007]). Concur — Gonzalez, EJ., Mazzarelli, Andrias, Sweeny and Román, JJ.